[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Thomas Conroy, Esq., Defense Counsel, for Petitioner
Robert O'Brien, Esq., Assistant State's Attorney for the State.
Sentence Affirmed.
BY THE DIVISION: The petitioner was convicted after a CT Page 2300 trial by jury of multiple offenses. Each case involved the same victim and both cases were tried simultaneously with verdicts returned on November 13, 1987.
In D.N. CR-274006, the petitioner was convicted of Assault, 2nd degree (53a-59(a)(1) and kidnapping, 2nd degree (53a-94). He was sentenced in this case to five years on each count, concurrent, but consecutive to the sentence in D.N. CR6-270809.
The incident in this case took place on June 6, 1987 and involved the abduction and attack on the victim with a razor. The victim was the petitioner's girlfriend.
In D.N. CR-270809, the petitioner was convicted of Attempted Assault, 1st degree (53a-59(a)(1) and Criminal Trespass, 1st degree (53a-107(a)(1). He was sentenced in this case to 12 years, execution suspended after 7 years on the attempted assault count (with probation to follow), and 1 year on the criminal trespass count, concurrent.
The petitioner's total effective sentence was 17 years, suspended after 12 years with probation for 5 years. In this case the same victim was attacked with a knife on February 19, 1987.
The petitioner, while denying committing the crimes charged, likened the matters to a family dispute, nothing more.
In his petition to this division the petitioner asks us to consider that these crimes were essentially domestic disputes which took place while he was under the influence of drugs. He states that the victim continues to visit him in prison and that at the time of sentencing she had asked the court to impose a sentence in the range of three to five years.
The probation officer who prepared the pre-sentence report concluded that the petitioner, who has an extensive drug and criminal record, exhibited no motivation to change his anti-social behavior and recommended a substantial period of incarceration. In fact, the petitioner does not appear to understand the gravity of these offenses. A knife assault, a razor assault and an abduction are far beyond a mere domestic dispute. CT Page 2301
A review of his criminal record shows approximately 7 felony convictions including robbery, burglary and sale of narcotics: There are numerous misdemeanor convictions. He had probation revoked twice.
Under all the circumstances of this case, the Division does not believe the sentence imposed was unreasonable or disproportionate. The petitioner has demonstrated the danger he is to the well being of others — their property as well as their personal safety. It is affirmed.
LAWRENCE C. KLACZAK, JUDGE
JOSEPH J. PURTILL, JUDGE
RAYMOND NORKO, JUDGE
Purtill, Klaczak and Norko, J.'s, participated in this decision.